Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,10,12,14,18,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrall (USPN 20060112222A1).
As per claim 1, Barrall discloses a computer-implemented method for dynamic rebuild capability in redundant array of independent disks (RAID) arrays using compressing drives, comprising: providing an array including a physical rebuild area for the multiple drives of the array (paragraph 0047 – storage devices are arranged in raid; paragraph 0204 – hash based compression of data stored; paragraphs 0362,0363 – rebuild area is the virtual hot spare created from unused storage capacity across a plurality of storage devices); and dynamically adjusting a number of allocated rebuild zones available within the rebuild area, wherein each allocated rebuild zone has capacity to store a drive rebuild based on a current physical usage of the multiple drives of the array (paragraph 0366 – determining the total amount of space needed on each drive for re-layout (the sum of the amount of space needed for re-layout and the amount 


As per claims 3,14, Barrall discloses wherein, in the event of a drive failure and a rebuild zone being in use, the current physical usage includes the rebuild zone use (paragraph 0363,0365 – in the event of a disk failure the amount of unused storage capacity that would be required is determined based on the number of storage devices,  the capacities of the various storage device, the amount of data stored and the spare working space as further indicated in paragraph 0366).

 	As per claims 10,18, Barrall discloses wherein the physical rebuild area is a distributed physical rebuild area across multiple drives of the array, and wherein an allocated rebuild zone is provided across active drives of the rebuild area (paragraphs 0362,0363).

As per claim 12, Barrall discloses a system for dynamic rebuild capability in redundant array of independent disks (RAID) arrays using compressing drives, comprising: an array including a physical rebuild area for the multiple drives of the array (paragraph 0047 – storage devices are arranged in raid; paragraph 0204 – hash based compression of data stored; paragraphs 0362,0363 – rebuild area is the virtual hot spare created from unused storage capacity across a plurality of storage devices); and 

As per claim 20, Barrall discloses a computer program product for dynamic rebuild capability in redundant array of independent disks (RAID) arrays using compressing drives, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: provide an array including a physical rebuild area for the multiple drives of the array (paragraph 0047 – storage devices are arranged in raid; paragraph 0204 – hash based compression of data stored; paragraphs 0362,0363 – rebuild area is the virtual hot spare created from unused storage capacity across a plurality of storage devices); and dynamically adjust a number of allocated rebuild zones available within the rebuild area, wherein each allocated rebuild zone has capacity to store a drive rebuild based on a current physical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrall in view of Cooper et al. (USPN 20140325262A1).
As per claims 11,19, Barrall fails to explicitly state the physical rebuild area is one or more spare drives in the array, and wherein an allocated rebuild zone is a provided in the one or more spare drives of the physical rebuild area. 
Barrall does disclose a host spare storage device will be maintained in a ready state in the event another storage device fails and certain embodiments either use a hot spare storage device or a virtual hot spare distributed across a plurality of storage devices in paragraph 0362.
Cooper et al. discloses the physical rebuild area is one or more spare drives in the array, and wherein an allocated rebuild zone is a provided in the one or more spare 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dedicated existing spare drive in a RAID array in a storage system having a host spare storage device. A person of ordinary skill in the art would have been motivated to make the modification because fault tolerance is provided by reconstruction onto spare disks as disclosed in paragraph 0017.

Claim Objections
Claims 2,4-9,13,15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Barrall fails to disclose reasons for combining the reference with other references for the limitations disclosed in claims 2,4-9,13,15-17.
Claims 1,12,20 are objected to because of the following informalities: The Examiner is wondering if ‘compressing drives’ should be ‘multiple compressing drives’. If this is the case ‘multiple drives’ should be ‘multiple compressing drives’. This change should also be made to ‘multiple drives’ in claims 2,10,11,13,18,19.  Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113